Case 1:20-cv-03180-KMT Document 1 Filed 10/23/20 USDC Colorado Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

 JACQUELINE KOVACS, on behalf of                )
 herself and all others similarly situated,     )    CASE NO.
                                                )
                Plaintiff,                      )    JUDGE
          v.                                    )
                                                )    COLLECTIVE ACTION COMPLAINT
 G4S SECURE SOLUTIONS (USA)                     )
 INC.                                           )    JURY DEMAND ENDORSED HEREON
                                                )
                Defendant.                      )
                                                )

       Plaintiff Jacqueline Kovacs (“Plaintiff”), on behalf of herself and all others similarly

situated, files this Complaint against G4S Secure Solutions (USA), Inc. (“Defendant”) and alleges

as follows:

                                   NATURE OF THE CASE

       1.      This case challenges policies and practices of Defendant that violate the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. §§ 201-219, Colorado Wage Act (“CWA”), C.R.S. 8-4-101,

et seq., and Colorado Overtime and Minimum Pay Standards Order #36 (“COMPS”), 7 C.C.R.

1103-1.

       2.      Plaintiff brings this case as an FLSA “collective action” pursuant to 29 U.S.C.

§216(b), which provides that “[a]n action to recover the liability” prescribed by the FLSA “may

be maintained against any employer … by any one or more employees for and on behalf of himself

or themselves and other employees similarly situated.” Plaintiff brings this case on behalf of

herself and other “similarly situated” persons as defined herein who may join this case pursuant to

§216(b) (the “FLSA Collective Class”).
Case 1:20-cv-03180-KMT Document 1 Filed 10/23/20 USDC Colorado Page 2 of 10




        3.      Plaintiff also brings this claim as a class action pursuant to Fed. R. Civ. P. 23 to

remedy violations of the CWA and COMPS on behalf of herself and all other similarly situated

workers (the “State Law Class”) as defined herein.

                                  JURISDICTION AND VENUE

        4.      This Court has federal question jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 and 29 U.S.C. § 216(b).

        5.      Venue is proper in this forum pursuant to 28 U.S.C. § 1391 because Defendant

conducts business in this District and because a substantial part of the events and omissions giving

rise to Plaintiff’s claims occurred in this District.

        6.      The Court has supplemental jurisdiction over the asserted state law claims pursuant

to 28 U.S.C. § 1367 because the claims are so related to the FLSA claims as to form part of the

same case or controversy.

                                               PARTIES

        7.      Plaintiff is an adult individual residing in Colorado Springs, Colorado.

        8.      Within the three years preceding the filing of this Action, Plaintiff was employed

by Defendant as a non-exempt employee who was paid on an hourly basis.

        9.      At all relevant times, Plaintiff was an employee within the meaning of the FLSA,

CWA and COMPS.

        10.     Defendant G4S Secure Solutions (USA) Inc. is a for-profit foreign corporation

organized under the laws of the State of Florida. Defendant can be served through its statutory

agent: Prentice Hall Corp System, 1900 W. Littleton Boulevard, Littleton, CO 80120.

        11.     At all relevant times, Defendant was an employer within the meaning of 29 U.S.C.

§ 203(d) and C.R.S. § 8-4-101(6).



                                                    2
Case 1:20-cv-03180-KMT Document 1 Filed 10/23/20 USDC Colorado Page 3 of 10




       12.     At all relevant times, Defendant was an enterprise engaged in commerce or in the

production of goods for commerce within the meaning of 29 U.S.C. § 203(s)(1).

       13.     At all relevant times, Plaintiff was an employee engaged in commerce or in the

production of goods for commerce within the meaning of 29 U.S.C. §§ 206-207, and an employee

within the meaning of C.R.S. § 8-4-101(5).

       14.     Plaintiff’s written Consent to Join this Action is attached hereto as Exhibit A.

                                     FACTUAL ALLEGATIONS

       15.     Defendant is a nation-wide security services company. In connection with its

business services, it offers security guard services for its customers nationally.

       16.     Plaintiff was employed by Defendant in Colorado Springs within the three years

preceding the filing of this Complaint.

       17.     Plaintiff provided security guard services for Defendant at an SAP America

location in Colorado Springs. SAP America is one of Defendant’s many customers in Colorado.

       18.     Defendant paid Plaintiff on an hourly basis and classified her as a non-exempt

employee for purposes of the FLSA and state law.

       19.     Plaintiff performed shift work as a security guard, such shift generally being 8 hours

per day and at least five days per week in a typical workweek. Plaintiff replaced an employee

security guard of Defendant for her shift and was then herself replaced by another employee

security guard for the next shift.

       20.     Defendant paid Plaintiff for only the hours of her shift. However, Defendant

expected Plaintiff to have relieved the prior shift security guard, take possession of equipment

needed to do the job from that other security guard (such as keys, radios, etc.), and be briefed on

any required information relative to the customer’s place of business prior to her shift. To perform



                                                  3
Case 1:20-cv-03180-KMT Document 1 Filed 10/23/20 USDC Colorado Page 4 of 10




these tasks, Plaintiff had to arrive and begin work before the scheduled start of her shift to perform

hand-off work with the security guard she was replacing.

        21.     Obtaining equipment and information from the security guard Plaintiff was

replacing was work that was integral and indispensable to the performance of Plaintiff’s primary

job duties and principal activities. Obtaining keys, radios, and briefing data on events that occurred

or were expected to occur at the SAP America location where Plaintiff worked were necessary for

Plaintiff to perform her principal activities and primary job duties as a security guard at

Defendant’s customer’s place of business and took many minutes to perform.

        22.     Plaintiff was not compensated for the time she spent obtaining keys, radios, and

briefing data on events that occurred or were expected to occur at the SAP America location. The

same is true for other security guards of Defendant working shifts, such as the security guards who

took the shift following Plaintiff’s shift and so forth.

        23.     The FLSA Collective Class and State Law Class are all current and/or former

hourly, non-exempt security guard employees of Defendant who, like Plaintiff, are not/were not

paid one and one-half times their respective regular rates of pay for all hours worked over 40

during each workweek within the three years preceding the filing of this Complaint.

        24.     As a result of Plaintiff and other similarly situated employees not being paid for this

shift change work, Plaintiff and other similarly situated employees were not paid overtime

compensation for all of the hours they worked in excess of forty (40) each workweek.

        25.     Defendant knew and/or had reason to believe that Plaintiff and other hourly non-

exempt security guards were performing uncompensated shift change work. Defendant knew

and/or had reason to believe that it would take time for security guards to exchange equipment




                                                   4
Case 1:20-cv-03180-KMT Document 1 Filed 10/23/20 USDC Colorado Page 5 of 10




needed to do their jobs and duties and brief the replacement shift on security and other relevant

data that occurred or was expected to occur at Defendant’s customer’s place of business.

       26.     As Plaintiff and the other hourly paid security guards were typically scheduled to

work no less than 40 hours per seven day workweek, Defendant knew or had reason to believe that

Plaintiff and other hourly paid security guards were working unpaid overtime for which they were

not being compensated as required by the FLSA.

       27.     Accordingly, Defendant knowingly and willfully engaged in the above-mentioned

violations of the FLSA, CWA, and COMPS.

       28.     Upon information and belief, Defendant failed to make, keep, and preserve records of

the unpaid work performed by Plaintiff and other similarly situated employees.

       29.     The amount of time Plaintiff and other similarly situated employees spent performing

unpaid work was approximately ten to fifteen minutes or more each day. This resulted in

approximately 50 to 75 minutes or more of unpaid overtime per class member, per week.

                           COLLECTIVE ACTION ALLEGATIONS

       30.     Plaintiff brings this action on her own behalf pursuant to 29 U.S.C. § 216(b), and on

behalf of all other similarly situated persons who have been, are being, or will be, adversely affected

by Defendant’s unlawful conduct.

       31.     The class that Plaintiff seeks to represent and for whom Plaintiff seeks the right to

send “opt-in” notices for purposes of the collective action, and of which Plaintiff is herself a member,

is composed of and defined as follows:

       All former and current hourly full-time non-exempt security guards employed
       by Defendant in Colorado who reported to work prior to the start of their
       scheduled shift to receive a briefing and/or obtain equipment from the security
       guard whose shift was ending, but were not paid for that time within the three
       (3) years preceding the date of the filing of this Action to the present.



                                                   5
Case 1:20-cv-03180-KMT Document 1 Filed 10/23/20 USDC Colorado Page 6 of 10




        32.     This action is maintainable as an “opt-in” collective action pursuant to 29 U.S.C.

§ 216(b) as to claims for unpaid overtime compensation, liquidated damages, attorneys’ fees and costs

under the FLSA. In addition to Plaintiff, numerous current and former employees are similarly

situated with regard to their claims for unpaid wages and damages. Plaintiff is representative of those

other employees and are acting on behalf of their interests as well as her own in bringing this action.

        33.     These similarly situated employees are known to Defendant and are readily

identifiable through Defendant’s payroll records. These individuals may readily be notified of this

action and allowed to opt-in pursuant to 29 U.S.C. § 216(b), for the purpose of collectively

adjudicating their claims for unpaid overtime compensation, liquidated damages, attorneys’ fees and

costs under the FLSA.

                                 CLASS ACTION ALLEGATIONS

        34.     Plaintiff also brings this action against Defendant for violation of Colorado state law

pursuant to Fed. R. Civ. P. 23(a) and (b)(3) on behalf of herself and a class of similarly situated

employees, defined as:

        All former and current hourly full-time non-exempt security guards employed
        by Defendant in Colorado who reported to work prior to the start of their
        scheduled shift to receive a briefing and/or obtain equipment from the security
        guard whose shift was ending, but were not paid for that time within the three
        (3) years preceding the date of the filing of this Action to the present.

        35.     The State Law Class is so numerous that joinder of all class members is impracticable.

Plaintiff is unable to state the exact size of the potential class but, upon information and belief, avers

that it consists of at least several hundred persons.

        36.     There are questions of law or fact common to the State Law Class including: whether

Defendant failed to pay its employees for receiving briefings and/or equipment prior to the start of




                                                    6
Case 1:20-cv-03180-KMT Document 1 Filed 10/23/20 USDC Colorado Page 7 of 10




their shift, and Defendant’s actions or inaction resulted in the underpayment of overtime to the State

Law Class.

          37.   Plaintiff will adequately protect the interests of the State Law Class. Her interests are

not antagonistic to but, rather, are in unison with, the interests of the State Law Class members.

          38.   Plaintiff’s counsel has broad experience in handling class action wage-and-hour

litigation, and are fully qualified to prosecute the claims of the State Law Class in this case.

          39.   The questions of law or fact that are common to the State Law Class predominate over

any questions affecting only individual members. The primary questions that will determine

Defendant’s liability to the State Law Class, listed above, are common to the class as a whole, and

predominate over any questions affecting only individual class members.

          40.   A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Requiring State Law Class members to pursue their claims

individually would entail a host of separate suits, with concomitant duplication of costs, attorneys’

fees, and demands on court resources. Many State Law Class members’ claims are sufficiently small

that they would be reluctant to incur the substantial cost, expense, and risk of pursuing their claims

individually. Certification of this case pursuant to Fed. R. Civ. P. 23 will enable the issues to be

adjudicated for all class members with the efficiencies of class litigation.

                                          COUNT ONE
                                    (FLSA Overtime Violations)

          41.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          42.   Defendant’s practice and policy, as described herein, of not paying Plaintiff and other

similarly situated employees for all time worked and overtime compensation at a rate of one and one-




                                                    7
Case 1:20-cv-03180-KMT Document 1 Filed 10/23/20 USDC Colorado Page 8 of 10




half times their regular rate of pay for all hours worked over forty (40) each workweek violated the

FLSA, 29 U.S.C. §§ 201-219, 29 C.F.R. § 785.24.

          43.   Defendant’s failure to keep records of all hours worked for each workday and the total

hours worked each workweek by Plaintiff and other similarly situated employees violated the FLSA,

29 U.S.C. §§ 201-219, 29 C.F.R. § 516.2(a)(7).

          44.   By engaging in the above-mentioned conduct, Defendant willfully, knowingly, and/or

recklessly violated provisions of the FLSA.

          45.   As a result of Defendant’s practices and policies, Plaintiff and other similarly situated

employees have been damaged in that they have not received wages due to them pursuant to the

FLSA.

                                         COUNT TWO
                            (Colorado State Law Overtime Violations)

          46.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          47.   Defendant’s practice and policy, as described herein, of not paying Plaintiff and other

similarly situated employees for all time worked and overtime compensation at a rate of one and one-

half times their regular rate of pay for all hours worked over forty (40) each workweek violated the

CWA, C.R.S. 8-4-101, et seq., and COMPS, 7 C.C.R. 1103-1.

          48.   By engaging in the above-mentioned conduct, Defendant willfully, knowingly, and/or

recklessly violated provisions of the CWA and COMPS.

          49.   As a result of Defendant’s practices and policies, Plaintiff and other similarly situated

employees have been damaged in that they have not received wages due to them pursuant to the CWA

and COMPS.




                                                   8
Case 1:20-cv-03180-KMT Document 1 Filed 10/23/20 USDC Colorado Page 9 of 10




       50.    As a result of Defendant’s practices, Plaintiff and other similarly situated State Law

Class members have been damaged in that they have not received wages due to them pursuant to

Colorado’s wage and hour laws.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of herself and all persons similarly situated, prays that

this Honorable Court:

       A.     Conditionally certify this case as an FLSA “collective action” pursuant to 29 U.S.C.
              § 216(b) and direct that Court-approved notice be issued to similarly situated
              persons informing them of this action and enabling them to opt-in;

       B.     Enter judgment against Defendant and in favor of Plaintiff, the Opt-Ins who join this
              case pursuant to 29 U.S.C. § 216(b), and the State Law Class;

       C.     Award Plaintiff and the putative class actual damages for unpaid wages;

       D.     Award Plaintiff and the putative class liquidated damages equal in amount to the
              unpaid wages found due to Plaintiffs and the putative class;

       E.     Award Plaintiff and the putative class pre-judgment and post-judgment interest at
              the statutory rate;

       F.     Award Plaintiff and the putative class attorneys’ fees, costs, and disbursements; and

       G.     Award Plaintiff and the putative class further and additional relief as this Court
              deems just and proper.




                                                 9
Case 1:20-cv-03180-KMT Document 1 Filed 10/23/20 USDC Colorado Page 10 of 10




                                                     Respectfully submitted,

                                                     NILGES DRAHER LLC

                                                     /s/ Hans A. Nilges
                                                     Hans A. Nilges (OH Bar #0076017)
                                                     Shannon M. Draher (OH Bar #0074304)
                                                     NILGES DRAHER LLC
                                                     7266 Portage Street, N.W., Suite D
                                                     Massillon, OH 44646
                                                     Telephone:     (330) 470-4428
                                                     Facsimile:     (330) 754-1430
                                                     Email: hans@ohlaborlaw.com
                                                            sdraher@ohlaborlaw.com

                                                     Jeffrey J. Moyle (OH Bar #0084854)
                                                     NILGES DRAHER LLC
                                                     614 West Superior Avenue, Suite 1148
                                                     Cleveland, Ohio 44113
                                                     Telephone:     (234) 401-9286
                                                     Email:         jmoyle@ohlaborlaw.com

                                                     Allen R. Vaught (TX Bar # 24004966)
                                                     NILGES DRAHER VAUGHT PLLC
                                                     1910 Pacific Ave., Suite 9150
                                                     Dallas, Texas 75201
                                                     Telephone:     (214) 251-4157
                                                     Facsimile:     (214) 261-5159
                                                     Email: avaught@txlaborlaw.com

                                                     ATTORNEYS FOR PLAINTIFF




                                       JURY DEMAND
      Plaintiffs demands a trial by jury on all eligible claims and issues.


                                                     /s/ Hans A. Nilges
                                                     Hans A. Nilges
                                                     ATTORNEY FOR PLAINTIFF




                                               10
